691 N.W.2d 473 (2005)
Rana M. SCANLON, Respondent,
v.
CAILLE FARM, INC., Uninsured, Relator, and
Minneapolis Radiology Assoc., Intervenor, and
Special Compensation Fund, Respondent.
No. A04-2259.
Supreme Court of Minnesota.
January 31, 2005.
Katherine Bloomquist, J. Matthew Berner, Bloomquist & Berner, LLC, Minneapolis, MN, for Appellant.
Philip K. Jacobson, Kelly & Jacobson, Minneapolis, MN, for Respondent.
*474 Kay Thompson, Minneapolis Radiology Assoc., Plymouth, MN, for Intervenor.
Lorelei M. Hoyer, St. Paul, MN, for Special Compensation Fund.
Considered and decided by the court en banc.

ORDER
Based upon all the files, records and proceedings herein,
IT IS HEREBY ORDERED that the decision of the Workers' Compensation Court of Appeals filed October 26, 2004, be, and the same is, affirmed without opinion. See Hoff v. Kempton, 317 N.W.2d 361, 366 (Minn.1982) (summary dispositions have no precedential value because they do not commit the court to any particular point of view, doing no more than establishing the law of the case).
Employee is awarded $1,200 in attorney fees.
BY THE COURT:
/s/
G. Barry Anderson
Associate Justice